 

Exhibit 10.2

Amendment to Extend Term of Sales Representative Agreement

This Amendment to the Sales Represetative Agreement (the “Amendment”) is made
and entered into as of August 1, 2015 by and between Ambarella, Inc., a Cayman
Island corporation having its registered offices located at PO Box 309GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands
(“Company”), and WT Microelectronics Co., Ltd., a Taiwanese corporation, having
its principal place of business at 14F, No. 738, Chung Cheng Road, Chung Ho
City, Taipei Hsien, Taiwan, R.O.C., and its subsidiaries and affiliates
(collectively referred to as “Representative”).

Capitalized terms not defined in this Amendment shall have the meaning set forth
in the Sales Representative Agreement between the parties effective January 31,
2011, as amended (the “Agreement”).

RECITALS

WHEREAS, the Agreement, as amended, has an effective term extending to and
including September 30, 2015, with automatic renewals for additional twelve (12)
month periods.

WHEREAS, the parties wish to modify the Agreement to provide for a term of three
(3) additional years beginning from October 1, 2015 and ending on September 30,
2018.

NOW, THEREFORE, in consideration of the mutual premises and of the performance
of the mutual covenants herein, the parties agree as follows:

1.

EXTENSION OF TERM OF AGREEMENT

1.1 Extension of Term. With effect from October 1, 2015, and subject to the
provisions of Section 14 of the Agreement, the term of the Agreement shall be
extended to and including September 30, 2018 (the “Term”). If the parties
continue to perform under the Agreement after the expiration of the foregoing
Term, the Agreement will then automatically renew for successive fixed terms of
twelve (12) months each unless terminated by written notice at least sixty (60)
days prior to each consecutive anniversary date hereof.

2.

GENERAL PROVISIONS

2.1 Conflict or Inconsistency. All other provisions of the Agreement not
modified by this Amendment shall remain in full force and effect. In the event
of any conflict or inconsistency of any term or provision set forth in this
Amendment and the Agreement, such conflict or inconsistency shall be resolved by
giving precedence first to this Amendment.

2.2 Complete Agreement. This Amendment represents the full and complete
agreement and understanding of the parties with respect to the subject matter
hereof, and supersedes and replaces all prior and contemporaneous understandings
or agreements, whether oral, written or otherwise, regarding such subject
matter. Any amendment thereof must be in writing and executed by the parties
hereto.

2.3 Governing Law. The validity, construction and performance of this Amendment
shall be governed by and interpreted in accordance with the laws of the State of
California, without regard to or application of choice of law rules or
principles. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply.

2.4 Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be considered an original and all of which
together will constitute one agreement. This Amendment may be executed by the
attachment of signature pages which have been previously executed.

[Remainder of this page intentionally left blank.]

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives as set forth below:

DULY EXECUTED:

 

Signed for and on behalf of

 

Signed for and on behalf of

 

 

 

Ambarella

 

WT Microelectronics Co., Ltd.

 

Signed:

 

/s/ Feng-Ming Wang

 

 

Signed:

 

/s/ Eric Cheng

 

Printed Name:

 

Feng-Ming Wang

 

Printed Name:

 

Eric Cheng

Title:

 

President & CEO

 

Title:

 

Chairman & CEO

Date:

 

August 17, 2015

 

Date:

 

August 14, 2015

 

2